Filed Pursuant to Rule 424(b)(3) Registration No. 333-172882 PROSPECTUS SUPPLEMENT NO. 2 (to Prospectus dated March24, 2011) CHROMADEX CORPORATION This is a prospectus supplement to our prospectus dated March 24, 2011 (the “Prospectus”) relating to the resale from time to time by selling stockholders of up to 14,547,036 shares of our common stock, including shares issuable upon exercise of outstanding warrants.On August 11, 2011, we filed with the Securities and Exchange Commission a Quarterly Report on Form 10-Q.The text of the Current Report on Form 10-Q is attached to and is a part of this supplement. This prospectus supplement should be read in conjunction with the Prospectus and may not be delivered or utilized without the Prospectus.This prospectus supplement is qualified by reference to the Prospectus, except to the extent that the information provided by this prospectus supplement supersedes the information contained in the Prospectus. The securities offered by the Prospectus involve a high degree of risk.You should carefully consider the “Risk Factors” referenced on pages 4-15 of the Prospectus in determining whether to purchase the common stock. The date of this prospectus supplement is August 11, 2011. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 2, 2011 Commission File Number: 000-53290 CHROMADEX CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 26-2940963 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10005 Muirlands Blvd Suite G, Irvine, California (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (949)-419-0288 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, non-accelerated filer or smaller reporting company. See definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Number of shares of common stock of the registrant: 67,618,566 outstanding as of August 11, 2011. Table of Contents CHROMADEX CORPORATION 2-Q TABLE OF CONTENTS PART I–FINANCIAL INFORMATION (UNAUDITED) ITEM 1. FINANCIAL STATEMENTS: 1 CONDENSED CONSOLIDATEDBALANCE SHEETS AS OF JULY 2, 2, 2011 (UNAUDITED 1 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED JULY 2, 2, 2010 (UNAUDITED) 2 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED JULY 2, 2, 2010 (UNAUDITED) 3 CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY AS OF JULY 2, 2011 (UNAUDITED) 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JULY 2, 2, 2010 (UNAUDITED) 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 6 ITEM 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OFFINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4. CONTROLS AND PROCEDURES 18 PART II– OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 19 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 19 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 19 ITEM 4. [REMOVED AND RESERVED] 19 ITEM 5. OTHER INFORMATION 19 ITEM 6. EXHIBITS 19 SIGNATURES 20 -i- Table of Contents PART I – FINANCIAL INFORMATION (UNAUDITED) ITEM 1.FINANCIAL STATEMENTS ChromaDex Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) July 2, 2011 and January 1, 2011 Assets July 2, January 1, Current Assets Cash $ $ Trade receivables, net Inventories Prepaid expenses and other assets Total current assets Leasehold Improvements and Equipment, net Deposits and Other Noncurrent Assets Deposits Intangible assets, net Total deposits and other noncurrent assets Total assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Accrued expenses Current maturities of capital lease obligations Customer deposits and other Deferred rent, current Total current liabilities Capital lease obligations, less current maturities Deferred rent, less current Stockholders' Equity Common stock, $.001 par value; authorized 150,000,000 shares; issued and outstanding July 2, 2011 65,718,566 shares; January 1, 2011 60,875,325 shares Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements. -1- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the Three Month Periods Ended July 2, 2011 and July 3, 2010 July 2, 2011 July 3, 2010 Sales $ $ Cost of sales Gross profit Operating expenses: Sales and marketing General and administrative Operating expenses Operating loss ) ) Nonoperating income (expenses): Interest income Interest expense ) ) Nonoperating loss ) ) Net loss $ ) $ ) Basic and Diluted loss per common share $ ) $ ) Basic and Diluted average common shares outstanding See Notes to Condensed Consolidated Financial Statements. -2- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the Six Month Periods Ended July 2, 2011 and July 3, 2010 July 2, 2011 July 3, 2010 Sales $ $ Cost of sales Gross profit Operating expenses: Sales and marketing General and administrative Operating expenses Operating loss ) ) Nonoperating income (expenses): Interest income Interest expense ) ) Nonoperating loss ) ) Net loss $ ) $ ) Basic and Diluted loss per common share $ ) $ ) Basic and Diluted average common shares outstanding See Notes to Condensed Consolidated Financial Statements. -3- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statement of Stockholders' Equity (Unaudited) Six Months Ended July 2, 2011 Additional Paid-in Capital Accumulated Deficit Total Stockholders' Equity Common Stock Shares Amount Balance, January 1, 2011 $ $ $ ) $ Share-based compensation - - - Exercise of stock options 29 - Exercise of warrants - Net loss - - - ) ) Balance, April 2, 2011 ) Share-based compensation - - - Exercise of stock options 14 - Exercise of warrants - Net loss - - - ) ) Balance, July 2, 2011 $ $ $ ) $ See Notes to Condensed Consolidated Financial Statements. -4- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) For the Six Month Periods Ended July 2, 2011 and July 3, 2010 July 2, 2011 July 3, 2010 Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) operating activities: Depreciation Amortization of intangibles Share-based compensation expense Changes in operating assets and liabilities: Trade receivables ) Inventories ) ) Prepaid expenses and other assets ) ) Accounts payable Accrued expenses Customer deposits and other ) Deferred rent ) ) Due to officers - ) Net cash (used in) operating activities ) ) Cash Flows From Investing Activities Purchases of leasehold improvements and equipment ) ) Purchase of intangible assets ) ) Net cash (used in) investing activities ) ) Cash Flows From Financing Activities Proceeds from issuance of common stock - Proceeds from exercise of stock options - Proceeds from exercise of warrants Principal payments on capital leases ) ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash Beginning of Period Cash Ending of Period $ $ Supplemental Disclosures of Cash Flow Information Cash payments for interest $ $ Supplemental Schedule of Noncash Investing Activity Capital lease obligation incurred for the purchase of equipment $ - $ See Notes to Condensed Consolidated Financial Statements. -5- Table of Contents Note 1.Interim Financial Statements The accompanying financial statements of ChromaDex Corporation and its wholly owned subsidiaries, ChromaDex, Inc. and ChromaDex Analytics, Inc. (collectively, the “Company”) include all adjustments, consisting of normal recurring adjustments and accruals, that, in the opinion of the management of the Company, are necessary for a fair presentation of our financial position as of July 2, 2011 and results of operations and cash flows for the three and six months ended July 2, 2011 and July 3, 2010. These unaudited interim financial statements should be read in conjunction with the Company’s audited financial statements and the notes thereto for the year ended January 1, 2011 appearing in the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission (the “Commission”) on March 16, 2011. Operating results for the six months ended July 2, 2011 are not necessarily indicative of the results to be achieved for the full year ending on December 31, 2011.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period. Actual results could differ from those estimates. The balance sheet at January 1, 2011 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. Note 2.Nature of Business and Significant Accounting Policies Nature of business:The Company is a natural products company that provides proprietary, science-based solutions and ingredients to the dietary supplement, food and beverage, cosmetic and pharmaceutical industries. The Company supplies ingredients,phytochemical reference standards, and related phytochemical products and services. The Company provides these products and services at various terms with payment terms of primarily net 30 days. Basis of presentation:The financial statements and accompanying notes have been prepared on a consolidated basis and reflect the consolidated financial position of the Company and its wholly owned subsidiaries. All significant intercompany balances and transactions have been eliminated from these financial statements. The Company's fiscal year ends on the Saturday closest to December 31, and the Company’s normal fiscal quarters end on the Saturday 13 weeks after the last fiscal year end or fiscal quarter end.Every fifth or sixth fiscal year, the inclusion of an extra week occurs due to the Company’s floating year-end date.The fiscal year 2014 will include 53 weeks instead of the normal 52 weeks. Earnings per share: Potentially dilutive common shares consist of the incremental common shares issuable upon the exercise of common stock options and warrants for all periods.For all periods presented, the basic and diluted shares reported are equal because the common shares equivalents are anti-dilutive. Below is a tabulation of the potentially dilutive securities that were “in the money” for the periods ended July 2, 2011 and July 3, 2010. Note 2: Earnings Per Share Three Months Ending Six Months Ending July 2, 2011 July 3, 2010 July 2, 2011 July 3, 2010 Basic average common shares outstanding Warrants and options in the money, net Weighted average common shares outstanding assuming dilution Total warrants and options that were not “in the money” at July 2, 2011 and July 3,2010 were 1,778,350 and 13,654,630, respectively. -6- Table of Contents Note 3.Leasehold Improvements and Equipment Leasehold improvements and equipment consisted of the following: July 2, January 1, Laboratory equipment $ $ Leasehold improvements Computer equipment Furniture and fixtures Office equipment Construction in progress Less accumulated depreciation $ $ Note 4.Employee Equity Incentive Plan Stock Option Plans At the discretion of management, and with approval of the Board of Directors, the Company may grant options to purchase the Company’s common stock to certain individuals from time to time. Management and the Board of Directors determine the terms of awards which include the exercise price, vesting conditions and expiration dates at the time of grant. Expiration dates for stock options are not to exceed 10 years. The Company, under its Second Amended and Restated 2007 Equity Incentive Plan, is authorized to issue stock options that total no more than 20% of the shares of common stock issued and outstanding, as determined on a fully diluted basis.Beginning in 2007, stock options were no longer issuable under the Company’s 2000 Non-Qualified Incentive Stock Plan.The remaining amount available for issuance under the Second Amended and Restated 2007 Equity Incentive Plan totaled 912,363 at July 2, 2011. The stock option awards generally vest ratably over a four-year period following grant date after a passage of time.However, some stock option awards are performance based and vest based on the achievement of certain criteria established by the Company. The fair value of theCompany’s stock options was estimated at the date of grant using the Black-Scholes based option valuation model.The table below outlines the weighted average assumptions for options granted to employees during the six months ended July 2, 2011. Six Months Ended July 2, 2011 Volatility % Expected dividends % Expected term 5.8 years Risk-free rate % -7- Table of Contents The Company calculated expected volatility from the volatility of publicly held companies in similar industries, as the historical volatility of the Company’s common stock does not cover the period equal to the expected life of the options.The dividend yield assumption is based on the Company’s history and expectation on future dividend payouts on the common stock.The risk-free interest rate is based on the implied yield available on U.S. treasury zero-coupon issues with an equivalent remaining term.The expected term of the options represents the estimated period of time until exercise and is based on historical experience of awards, giving consideration to the contractual terms, vesting schedules and expectations of future employee behavior.The estimation process for the fair value of performance based stock options was the same as for non-performance based options. 1) Non-performance Based Stock Options The majority of options granted by the Company are comprised of non-performance based options granted to employees.These options vest ratably over a defined period following grant date after a passage of time and do not have performance vesting requirements. The following table summarizes non-performance based stock option activity at July 2, 2011, and changes during the six months then ended: Weighted Average Remaining Aggregate Number of Exercise Contractual Intrinsic Shares Price Term Value Outstanding at January 1, 2011 $ Options Granted Options Classification from Employeeto Non-Employee ) Options Exercised ) Options Forfeited ) Outstanding at July 2, 2011 $ $ Exercisable at July 2, 2011 $ $ The aggregate intrinsic values in the table above are before income taxes, based on the Company’s closing stock price of $1.72 on the last day of business for the period ended July 2, 2011. 2) Performance BasedStock Options The Company also grants stock option awards that are performance based and vest based on the achievement of certain criteria established by the Company.If performance criteria are not met, the compensation expenses are not recognized and the expenses that have been recognized will bereversed. -8- Table of Contents The following table summarizes performance based stock options activity at July 2, 2011 and changesduring the six months then ended: Weighted Average Remaining Aggregate Number of Exercise Contractual Intrinsic Shares Price Term Value Outstanding at January 1, 2011 $ Options Granted Options Exercised - - Options Forfeited - - Outstanding at July 2, 2011 $ $ Exercisable at July 2, 2011 - $
